         Case 2:19-cv-00162-BRW Document 10 Filed 06/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

SONNY LEE TAYLOR                                                                   PLAINTIFF

v.                                   2:19-cv-00162-BRW-JJV

ANDREW SAUL, Commissioner,
Social Security Administration,                                                  DEFENDANT

                                            ORDER

       I have received Proposed Findings and Recommendations (ARD@) submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review of

the RD, as well as a de novo review of the record, the Court approves and adopts the RD as this

Court’s findings in all respects. Accordingly, the Commissioner=s decision is affirmed, and this

case is DISMISSED with prejudice.

       IT IS SO ORDERED this 11th day of June, 2020.


                                                Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE
